Citation Nr: 0902352	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service-connection for Crohn's disease to 
include as secondary to service connected irritable bowel 
syndrome.

2.  Entitlement to service connection for a right upper 
extremity numbness. 

3.  Entitlement to a disability rating in excess of 10 
percent for chest pain. 

4.  Entitlement to a disability rating in excess of 30 
percent for a cervical spine disorder.

5.  Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disorder.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
chronic indigestion.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Seattle, Washington Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge held at the RO in November 2008 (Travel 
Board).  A copy of the transcript is associated with the 
claims folder.

The matter concerning whether the issues of entitlement to 
service connection for a right upper extremity numbness, 
issues of increased ratings for chest pain, cervical spine 
and lumber spine disorders and new and material issues for 
service-connection for chronic indigestion and migraines 
remain in appellate status is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran is currently service-connected for irritable 
bowel syndrome as a qualifying disability based on his Gulf 
War service.

2.  The evidence has shown bowel problems dating back to 
service, with multiple episodes of treatment for 
gastrointestinal complaints in service, similar to those 
treated after service.

3.  The evidence is in relative equipoise as to whether the 
proper diagnosis for the veteran's bowel disorder is Crohn's 
disease or irritable bowel syndrome.    


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection is warranted for Crohn's disease.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159. 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection

The veteran contends that he is entitled to service-
connection for Crohn's disease.  He is currently service-
connected for irritable bowel disease (IBS) and alleges that 
this disorder should actually be reclassified as Crohns.  
Alternately he argues that the Crohn's disease is secondary 
to his service-connected IBS.  Service connection has been in 
effect for IBS since an April 2003 DRO rating decision 
granted service connection for this condition under the 
provisions of 38 C.F.R. § 3.317.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317. A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs. 38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records do not show a diagnosis of a 
chronic bowel disorder per se, but do reflect multiple 
instances of treatment for gastrointestinal problems.  This 
includes treatment in January 1987 for rectal bleed and 
abdominal cramps with onset 4 weeks earlier, with 2 
tablespoons of blood in the stool.  Physical examination 
revealed positive bowel sounds, and no focal areas of 
tenderness.  The examination was also negative for 
hemorrhoids either internally or externally and the 
assessment was normal examination.  Another January 1987 
record documented complaints of sharp pain in the left side 
of the abdomen with frequent left lower quadrant pain times 3 
weeks.  In January 1988 he complained of abdominal pain with 
no nausea and vomiting and soft watery stools the previous 
night.  Again the physical examination revealed no 
significant findings other than mild tenderness on the hip, 
right and left lower quadrant.  The assessment was possible 
mild gastroenteritis.  He also had complaints of abdominal 
pain in August 1988 and diarrhea with watery stool in October 
1988.  In March 1992 he was treated again for gastroenteritis 
with symptoms of nausea, vomiting and stomachache.  He was 
treated for diarrhea in April 1995 which was assessed as 
viral syndrome.  In January 1996 the veteran complained of 
diarrhea with body ache and chills, with physical examination 
revealing hyperactive sounds and the assessment was 
gastroenteritis.  In the November 1997 separation 
examination, the veteran said "yes" to having frequent 
indigestion-stomach trouble and endorsed stomach pains and 
cramps quite often.

Service personnel records reflect service in the Persian Gulf 
during the Gulf War.

VA examinations from February 1999 and December 2001 showed 
no diagnosis of bowel problems, but did show gastrointestinal 
complaints reported in February 1999 as chronic indigestion 
with a sensation of his stomach feeling if it was twisted and 
physical examination showing tenderness over the sternal 
costal junctions, but no findings of tenderness or other 
abnormalities of the abdomen. The December 2001 VA 
examination revealed complaints of his stomach feeling as 
though it were stabbed as well as burning, but no problems 
with defecation.  No significant findings as per the abdomen 
were reported.  

VA and private records reveal repeated instances of problems 
with gastrointestinal (GI) complaints.  In August 2001 the 
veteran went to the emergency room (ER) with complaints of 
body aches all over and gas pain, but no nausea or vomiting, 
or loose stool and his bowel movement had been brown.  

A January 2002 VA neurological examination primarily focused 
on neurological complaints with no findings or diagnosis for 
the abdomen.  However his complaints of abdominal pain of 
several years duration and of unknown etiology were reported.  
No findings or diagnosis regarding the abdominal complaints 
were given.  Likewise a VA respiratory examination from April 
2002 was noted to include complaints of bowel problems but no 
diarrhea, with no findings on physical examination, but a 
diagnosis of irritable bowel syndrome (IBS) given.  

Private medical records revealed that he was seen in 
September 2002 for intense abdominal pain lasting for years 
with negative endoscopy, but now with 10+/10 pain of the 
midabdomen.  A history of weight loss was also noted.  He was 
assessed with chronic abdominal pain and continued weight 
loss of unknown etiology with differential diagnoses of 
questionable colitis, IBS, Crohns and underlying 
psychological component.  Given his history of weight loss 
and loose stools he was sent for laboratory analysis of stool 
sample.  Stool samples from the same month were positive for 
a large number of blastocystitis hominis (Blasto).  He was 
administered a course of Flagyl for this, and in October 2002 
he was noted to have improvement in his GI symptoms, but was 
also experiencing numbness in his hands which was deemed to 
be a side effect of this medication.  Thus he was 
discontinued from this medication after 7 days as he was 
unable to complete the full 10 day course.  However, the 
records from October 2002 revealed improvement in his 
abdominal pain and he was now eating 3 times a day and had 
stabilized his weight for the first time in 2 years, with a 
10 pound weight gain.  He still had occasional episodes where 
his stomach felt as though it were being ripped apart and he 
had some relief with Bentyl.  Objective examination revealed 
a soft and nontender abdomen.  He brought in pictures of his 
bowel movements which were noted to show apparent mucus on 
the outside.  He was assessed with abdominal pain, improved 
with weight loss stabilized, as well as IBS.  A December 2002 
laboratory report was still positive for Blasto.  

A March 2003 VA examination for possible fibromyalgia and 
bowel dysfunction noted the veteran to give a history of 
occasional diarrhea and constipation in 1993.  It also 
sounded as if he had possible GERD symptoms treated with 
antacids.  The history of his treatment for Blasto was also 
noted and this apparently resolved with a stool sample from 
February 2003 apparently negative.  He was continuing with 
alternating constipation and diarrhea with mucousy stools and 
was scheduled for a colonoscopy in April.  Physical 
examination revealed no organomegaly or masses.  There was 
mild tenderness but no deep tenderness to the abdomen and 
bowel sounds were normal.  The assessment was that this was a 
Gulf War veteran with 7 months service in the Persian Gulf 
during Desert Storm.  There were no clearly identifiable 
exposures although he did work in the boiler room aboard 
ship.  He has a bowl motility disorder or IBS.  He was 
scheduled for colonoscopy to clarify bowel disease.  He was 
noted to be treated for Blasto in December 2002.  The 
examiner opined that the veteran's history was suggestive of 
IBS.  He still had symptoms even after treatment for Blasto.  
Therefore the examiner opined that the veteran's bowel 
disorder was secondary to his service in the Gulf.  

VA treatment from 2003 to 2004 included a January 2003 record 
showing main complaints of abdominal pain with loose stools, 
with an esophagastrodudodenoscopy (EGD) that was negative.  
He also had an abdominal pelvic computed tomography (CT) scan 
that was negative except for moderately enlarged vena cava of 
unclear significance.  He claimed that only medication 
obtained from Thailand helped, and the doctor noted that the 
medication appeared to be simethicone.  The history of Blasto 
was also noted and he was noted to have had unremarkable CT 
scan and never had a colonoscopy.  Physical exam was 
unremarkable and he was assessed with abdominal pain relieved 
with Maalox and Simethecone.  He was suspected to have IBS 
but did not want to have the sedation needed to undergo a 
colonoscopy.  It was suggested that he have this test due to 
a history of loose stools and bright red blood in the past.  
In February 2003, plans were made for him to undergo more 
tests for complaints that included weight loss, abdominal 
pain not associated with food intake and stools that were 
liquid or soft and stringy.  In April 2003 the veteran 
continued with similar complaints and was deemed to have 
chronic abdominal pain sounding a lot like IBS.  An April 
2003 telephone contact revealed the veteran to report that 
tests done by an outside provider were again positive for 
stool findings of Blasto.  An addendum included a copy of the 
findings that were positive for 1+ Blasto, with treatment to 
include Bactrim for 7 days.  

Results from GI imaging done in June 2003 revealed no 
evidence of abnormality of the mucosal pattern of the small 
bowel, but did show a fistulous communication between 2 
adjacent loops of ileum, with etiology of this finding deemed 
uncertain.  Laboratory results from October 2003 included 
abnormal markers that were confirmed and were suggestive of 
Crohn's disease.  

Social Security records included duplicate or duplicative 
records from the VA and private providers showing treatment 
for abdominal pain in 2002, with treatment for Blasto also 
documented through December 2002 and again in April 2003.  
The April 2003 record showing treatment for complaints of 
abdominal pain and Blasto noted the doctor to recommend 
further GI evaluation by a specialist, and noting that Blasto 
is usually a carrier state not treated with antibiotics.  
June 2003 records revealed symptoms suggestive of IBS with 
alternating constipation and diarrhea.  However in a private 
record from September 2003 the veteran was noted to have 
multiple abdominal complaints but with extensive negative 
followup and the VA.  He was noted to have a fistula on small 
bowel follow through and the doctor suspected his GI 
complaints in light of this fistula may be due to 
inflammatory bowel disease.  Scheduling was made for further 
studies and colonoscopy.  In October 2003 the veteran has 
suspected Crohn's disease with a prescription of Azulfindine 
for Crohn's.  The doctor did not want to prescribe Prednisone 
without more clear cut evidence on tissue analysis.  
Colonoscopy was recommended.  The doctor noted that 
inflammatory bowel disease's first step marker series were 
suggestive for Crohn's as was the small bowel follow thru.  
The doctor did not wish to link other symptoms such as 
arthritis to Crohn's without a more definitive diagnosis with 
tissue analysis for Crohn's.  

VA GI records from October to November 2003 revealed that the 
veteran in a followup phone call from October 2003 informed 
the doctor that he had been diagnosed with Crohn's disease by 
an outside medical provider.  The November 2003 GI followup 
included review of the laboratory findings from the outside 
medical findings including the June 2003 imaging and the 
October 2003 laboratory results, and following review the 
impression was possible Crohn's disease.  Plans included a 
colonoscopy to further confirm this diagnosis.  The results 
from a December 2003 colonoscopy were normal except for 
internal hemorrhoids.  In a January 2004 followup the doctor 
advised the veteran that although he had some tests 
suggestive of Crohn's disease they were unable to confirm it 
through recent studies and his diagnosis remained unclear.  
They could not explain why he had developed any fistulous 
tract in his ileum as shown on small bowel imaging.  The 
doctor advised that despite unclear findings, they would try 
empiric therapy for Crohn's.  

The report of an April 2004 VA examination reflects that it 
was done without review of the claims file.  The veteran told 
the examiner that he was diagnosed in 1991 with IBS and had 
intermittent bowel movements with solid and liquid stools 
from 1992 to 1997.  His condition had worsened with constant 
movements, and gave the history of diagnoses and treatment 
for Blasto, and estimated having relapsed with Blasto 5 or 6 
times.  He was currently treated with sulfasalazine and folic 
acid.  He did occasionally get blood stained stools.  There 
were no surgeries.  He gave a history of recently being 
diagnosed with Crohn's with VA and private treatment.  The 
serology findings and ileum imaging findings were noted to be 
positive for possible Crohn's.  However the colonoscopy was 
negative with no ulcerations or abnormalities and the 
biopsies were also negative.  He still had abdominal pain.  
Physical examination revealed tenderness along the abdominal 
area without masses or enlargement of the liver or spleen.  
The examiner opined that IBS and Crohn's are entirely 
different conditions, with IBS being a chronic functional 
disorder characterized by abdominal pain or discomfort with 
alteration in bowel habit.  Crohn's was a disease of 
insidious onsets with intermittent bouts of low grade fever 
and diarrhea, right lower quadrant pain, right lower quadrant 
mass, tenderness, perianal disease with abscesses and 
fistulas and radiographic or colonoscopy evidence of 
ulcerations, structuring or fistula of small intestine or 
colon.  As to the findings and blood tests that were done, 
this examiner's impression was that the veteran does not 
suffer from Crohn's disease, and that IBS fit the pattern to 
a greater degree than IBS does.  This was based on the 
findings from the colonoscopy which was clear, and the bloody 
stools were attributed to internal hemorrhoids.  There was no 
evidence that these 2 diseases were the same as they have 
totally different entities.  The findings of Blasto were said 
to be incidental and were probably the result of his time in 
the Gulf War.  The examiner also opined that psychosocial 
stressors might also be affecting his GI symptoms.  

Social Security records included private medical records 
showing that in June 2004 the veteran continued to have a lot 
of abdominal pain with unexplained weight loss with 
questionable Crohn's but with contradictory test findings of 
negative esophagogastroduodenoscopy (EGD) and unremarkable 
abdominal CT scan, versus UGI findings of fistulizing disease 
between 2 loops of ileum.  He was assessed with abdominal 
pain and questionable Crohn's.  In August 2004 his 
colonoscopy was noted to be essentially normal and terminal 
ileum in December 2003, but was being treated empirically for 
Crohn's with mesalamine.  He could not tell if he was better 
with this treatment and the assessment was unchanged from 
June 2004.  A September 2004 GI consult for chronic abdominal 
pain noted that the colonoscopy was negative and SPFT showed 
ileal-ileal fistula, although the radiologist here did not 
believe one was present.  The impression was abdominal 
complaint with multiple somatic complaints.  The doctor was 
skeptical of the Crohn's diagnosis given the negative 
colonoscopy and the CT.  The SBFT and serologies were the 
only hard evidence of Crohn's.  However the SBFT was not 
consistently interpreted as showing a fistula and this doctor 
was skeptical of serologic studies.  This doctor thought that 
IBS was the more likely diagnosis.  Nevertheless, the doctor 
continued to work up this case and continued to treat him 
with mesalamine as the veteran thought this treatment was 
helping.  In November 2004 followup for complaints of burning 
pain and multiple bowel movements per day, the doctor did not 
believe the veteran had Crohn's and assessed abdominal pain.  
Again this doctor expressed that he did not believe the 
veteran had inflammatory bowel disease and that IBS was the 
more likely diagnosis.  

In an April 2005 VA GI consultation the veteran discussed his 
abdominal pain, and reported having stopped the mesalamine 
treatment a couple of months ago, with a history of doing 
alright until the past several days when he began with 
burning on the right.  The doctor believed the veteran had a 
functional bowel pain and suggested waiting to see if the 
pain subsided on its own.  However in June 2005 the abdominal 
pain persisted and the veteran had a distended abdomen.  The 
veteran had extensive workup and wanted to resume taking the 
mesalamine used to treat Crohn's as he had terrible abdominal 
pain and this medication helped before.  The assessment was 
abdominal pain and plans were made to resume this medication.

Private GI records from 2005 reflect that in November 2005 
the veteran underwent laboratory and colonoscopy for his 
chronic diarrhea with labs negative for ova and parasites and 
negative for occult blood.  The colonoscopy results showed 
microscopically the ileal mucosa was edematous, congested and 
focally eroded, with small number of eosinophils present and 
some villi blunted.  A moderate number of lymphplasmacytic 
polymorphonuclear cells were seen. Rectal mucosa was 
edematous, congested and infiltrated by a moderate number of 
mostly lymphoplasmacytic cells.  The diagnosis of the ileum 
mucosa biopsies was chronic nonspecific ileitis and of the 
rectal mucosa of mild chronic nonspecific proctitis.  A 
December 2005 medical report for hospitalization for pain 
over the right lower abdominal quadrant noted the veteran to 
say he had Crohn's disease for several years but it seemed to 
be in remission and did not require medication for the past 
few months.  His colonoscopy was noted to be normal except 
for mild proctitis and ileitis and CT showing thickening of 
the appendical wall but no obvious radiological evidence of 
periappendical inflammation.  Due to the veteran's continued 
symptoms of pain, the doctor performed a laparoscopy with 
thickening of the appendix found.  A laparoscopic 
appendectomy was done and subsequent histopathology showed 
hypertrophy of musculasris without evidence of acute 
inflammation.  The diagnosis was right lower quadrant pain 
and Crohn's disease.  

A March 2008 VA treatment note revealed the veteran to be 
transferring his case from a doctor in San Juan with his 
first visit in 3 years.  The past medical history was 
significant for IBS versus inflammatory bowel disease.  The 
rest of the record dealt with significant mental health 
issues.  

The veteran submitted medical evidence dated in 2008 to 
support his claim.  Among them was a June 2008 clinical 
summary which referred to a January 2007 note from a Dr. P.S.  
The summary noted the veteran to suffer multiple medical 
problems developed during service, to include findings that 
the veteran has irritable bowel disease that was related to 
chronic disease diagnosis, and recommended colonoscopy.  A 
September 2008 letter from a Dr. E.C., noted the veteran to 
have had abdominal pain for 4-5 years prior to consultations 
with Dr. P.S. in 2005, and after obtaining medical history, 
physical examinations and investigations, he was diagnosed 
with Crohn's disease, GERD, vitamin B12 deficiency and 
multiple tiny liver cysts.  An October 2008 letter from this 
same doctor stated that further discussion with the veteran's 
attending gastroenterologist confirmed that the veteran has 
been diagnosed to have IBS, further differentiated as Crohn's 
disease.  

The veteran testified at his November 2008 Travel Board 
hearing that he has continued to be diagnosed with Crohn's 
disease by his private medical providers in Thailand, who he 
continues to seek treatment from.  He acknowledged that the 
VA doctors continued to diagnose IBS.  He testified that he 
had GI symptoms while on active duty which he indicated were 
treated with Mylanta.  

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is 
warranted for Crohn's disease.  There is evidence reflecting 
that the veteran's current bowel disorder either is due to 
Crohn's disease or from IBS.  Although a number of doctors, 
particularly VA doctors and examiners have continued to opine 
that the veteran's symptoms are due to IBS rather than 
Crohn's disease, the record also contains diagnostic 
indicators from 2003 suggestive of Crohn's, to include the 
small bowel followup findings of the ileal-ileal fistula, as 
well as the laboratory workup showing markers for Crohn's.  
These findings appear to have been weighed and interpreted 
differently by the different medical providers, allowing for 
a difference of opinion by reasonable minds.  Furthermore, 
while further testing did not confirm the diagnosis of 
Crohn's, he continued to be worked up empirically for Crohn's 
and is noted to have responded favorably to medication 
specifically used to treat Crohn's.  Finally, while his VA 
medical providers diagnosed his bowel disorder as IBS, his 
private medical providers have continued to diagnose him with 
Crohn's as recently as in 2008.  

Thus, the evidence appears to be in equipoise and it appears 
that the veteran as likely as not has a diagnosis of Crohn's 
as a diagnosis of IBS.  As such, these appear to be 
differential diagnoses for the same bowel disorder, thus as 
service-connection is in effect for IBS, service-connection 
could also be granted for Crohn's as part and parcel of his 
service-connected IBS.  Moreover, as he has had evidence of 
bowel problems shown in his service treatment records which 
are similar to his post-service bowel complaints, it appears 
that his bowel condition of Crohn's disease can be granted on 
a direct basis for continuity of symptomatology rather than 
on a presumptive basis or a secondary basis.  Thus, there is 
no need to address either secondary service-connection or 
whether this disorder falls within the criteria for a 
presumptive disease either under 38 C.F.R. § 3.307, 3.309 or 
3.317.  

Resolving all reasonable doubt in favor of the veteran, the 
evidence supports a grant of service connection for Crohn's 
disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for Crohn's disease is granted.


REMAND

The Board finds that clarification is needed pertaining to 
the appellate status of several issues.  In June 2002, the RO 
denied entitlement to increased ratings for residuals of head 
injury with headaches and dizziness in excess of 10 percent 
disabling, non cardiac chest pain in excess of 10 percent 
disabling, cervical strain in excess of 10 percent disabling, 
lumbar strain in excess of 10 percent disabling and service 
connection for a right upper extremity numbness.  The RO also 
declined to reopen previously denied claims for service 
connection for chronic indigestion and for migraine 
headaches.  Notice of this decision was sent the same month.  
In July 2002, the veteran filed a notice of disagreement with 
all these issues.  The representative sent a statement the 
same month which requested development for appellate review 
as well as de novo review by a decision review officer (DRO).  
In September 2002, the veteran's representative sent a 
statement clarifying that that the veteran was filing a 
notice of disagreement with the RO's denial of service 
connection for indigestion and expanded the issue to include 
colitis and/or IBS, thereby expanding the claim.  The 
representative again requested development for appellate 
review as well as denovo review by a DRO.  

In February 2003, the RO issued a statement of the case (SOC) 
which addressed the issues of entitlement to increased 
evaluations for residuals of head injury with headaches and 
dizziness in excess of 10 percent disabling, non cardiac 
chest pain in excess of 10 percent disabling, cervical strain 
in excess of 10 percent disabling, lumbar strain in excess of 
10 percent disabling and service connection for a right upper 
extremity numbness.  The issues of whether new and material 
evidence was submitted to reopen a previously denied claim 
for service connection for a chronic indigestion and for 
migraine headaches were omitted from the SOC.  The veteran 
filed a VA Form I-9 in February 2003, thereby perfecting 
appeals of the issues of entitlement to increased evaluations 
for residuals of head injury with headaches and dizziness in 
excess of 10 percent disabling, non cardiac chest pain in 
excess of 10 percent disabling, cervical strain in excess of 
10 percent disabling, lumbar strain in excess of 10 percent 
disabling and service connection for a right upper extremity 
numbness.  

In an April 2003 DRO decision, service connection for IBS was 
granted with an initial 30 percent rating assigned.  The DRO 
also granted increased ratings of 100 percent for head injury 
residuals with headaches and dizziness, 40 percent for the 
lumbar strain, and 30 percent for the cervical strain.  Also 
granted was entitlement to special monthly compensation based 
on being housebound and dependents educational assistance.  
In conjunction with this rating a DRO conference report dated 
April 19, 2003 addressed this decision and stated as follows: 
"Summary of Discussion...See decision attached.  Was not able 
to grant SC for right arm disorder but increased evaluations 
for other SC conditions and also for IBS which is now GW 
presumptive.  Will this decision resolve this appeal?? THX."  
Thereafter the section for agreed upon action is left blank, 
and the conference report is signed by the DRO.  There is no 
response from the veteran's representative whose name was 
typed into this conference report.  

There are no other communications from the veteran or from 
the representative to reflect that he wished to withdraw his 
appeal of these issues.  In fact, a letter sent by the 
veteran on April 23, 2003 a few days after this conference 
appears to express his desire for a final decision, with no 
indication that he wishes to withdraw his appeal.  Subsequent 
communications pertain to the claim for service-connection 
for Crohn's disease and while the representative in a July 
2008 brief noted the current evaluations in effect for his 
various service-connected disorders, including the lumbar 
strain and cervical strain, this was for the purpose of 
discussing a combined rating and did not reflect intent to 
withdraw these pending issues.   

Currently the only issue clearly resolved by this April 2003 
DRO decision is the 100 percent grant for the residuals of 
head injury with headache disorder and dizziness, thus this 
issue is no longer in appellate status.  It also appears that 
this decision also resolves the pending, but not perfected 
claims to reopen the previously denied claims for service 
connection for chronic indigestion and for migraine 
headaches, as the veteran's representative indicated in 
September 2002 expanded the chronic indigestion claim to 
include IBS, and the adjudication of the residuals of the 
head injury residuals included consideration of migraine 
complaints.  However the DRO decision did not specifically 
state that this decision satisfied these claims in full.  As 
far as the issues of entitlement to increased ratings for 
lumbar strain and for a cervical spine disorder, the 
increased grants were less than 100 percent thus without any 
communication from the veteran or his representative stating 
that he was satisfied with the grants, these issues remain 
open.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
evaluation of chest pain remained unchanged and is still 10 
percent disabling, and presumably pending.  Likewise the 
issue of entitlement to service-connection for a right upper 
extremity numbness is still unresolved.  

Thus it is incumbent on the AOJ to take further action to 
clarify the appellate status of these issues.   

Accordingly, the case is REMANDED for the following action:
  
The AOJ should contact the veteran and 
his representative and request a written 
withdrawal for the issues of entitlement 
to service connection for a right upper 
extremity numbness, issues of increased 
ratings for chest pain, cervical spine 
and lumber spine disorders and new and 
material issues for service-connection 
for chronic indigestion and migraines.  
In doing so, the AOJ should provide 
copies of the DRO rating action and 
conference reports.  The AOJ should take 
appropriate follow-up action thereafter 
consistent with the response to such 
request, to include readjudication of any 
issues deemed not withdrawn, including 
issuing a statement of the case for any 
issues for which an appeal has been 
initiated but not perfected and issuing a 
supplemental statement of the case for 
any perfected issues that continue to 
remain in appellate status.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


